Exhibit 10.1

 

FIRST AMENDMENT TO

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

DEFERRED COMPENSATION PLAN

 

Eligibility

 

WHEREAS, under Section 8.1 of The Prudential Insurance Company of America
Deferred Compensation Plan, as amended and restated effective June 1, 2009 (the
“Plan”), the Vice President of Compensation (the “VP”) is authorized to adopt
minor amendments to the Plan without the prior approval of the Compensation
Committee of the Board of Directors that (i) are necessary or advisable for
purposes of complying with applicable laws and regulations, (ii) relate to
administrative practices under the Plan, (iii) relate to the selection or
deletion of additional notional investment options for Plan participants in
their accounts, or (iv) have an insubstantial financial effect on the Plan; and

 

WHEREAS, the VP wishes to amend the Plan to update and clarify the categories of
employees or agents eligible to participate in the Plan.

 

NOW, THEREFORE, the Plan is amended, effective as of October 12, 2009, as
follows:

 

  1. Section 3.l(a)(iii)(B) is hereby amended and restated to read as follows:

 

For Plan Year 2001 Deferral Commitments and beyond:

 

A Home Office Sales Professional at grade PRD and above or at grade 540 and
above whose Annual Compensation exceeds (or is anticipated to exceed) $200,000
in any Plan Year; and/or

 

  2. Section 3.1(a)(iii)(C) is hereby amended and restated to read as follows:

 

An Insurance Sales Agent whose Annual Compensation exceeds (or is anticipated to
exceed) $100,000 for such Plan Year.

 

IN WITNESS WHEREOF, the undersigned hereby executes this First Amendment to the
Plan this 12th day of October, 2009.

 

LOGO [g26627g30v72.jpg]

Haroon Saeed

Vice President, Compensation